Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-5, 7 and 9-11 are pending.
Claims 6 and 8 have been canceled. Claim 11 has been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2491565 to Performance Enclosures LTD in view of US 2017/0232783 to Oh and US 9,933,106 to Stark. and further in view of US 8,539,889 to Khalaf Allah et al.

Regarding claim 1, reference to Performances Disclosures discloses a stand for a touch screen device (page 5, line 25: "...display device 10...", Fig. 1-6), comprising

a base comprising at least two wheels (page 5, line 27: "...a base 18..." page 6, line 1: "wheels 26...", Fig. 2-6);

a frame comprising a first end and a second end, attached by its first end to the base (page 6, line 7: "First and second legs 30, 32...", Fig. 2-6);

a support for the touch screen device, attachable to the frame at the proximity of the second end of the frame (page 5, line 26: "...planar work surface 16...", Fig. 1-6), and the support comprises

means for rotating the support with respect to the frame (page 6, line 17: "...the housing is able to rotate between a substantially horizontal position [...| anda substantially vertical position...", Fig. 3-5), and

means for locking the support with respect to the frame (page 6, line 22:

",.Locking means...", Fig. 4).

The reference of Performance Disclosures discloses the invention as shown above in claim 1. Performance Enclosures is silent the wheels are retractable within the base.

Oh, in the same field of the invention discloses the wheels are retractable within the base [0042]-[0046], Fig. 4a-c. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of OH with the wheels of Performance Enclosures. The motivation for doing so would be to provide as a mere alternative in order to be able to keep the stand in a still and stable position.

Performance Disclosures as modified does not explicitly disclose (i) the stand further comprises a battery and means for connecting the battery to the touch screen device. a battery and means for connecting the battery to the touch screen device.

Stark, in the same field of the invention, discloses a battery for powering the on-board technology may be supported in battery compartment 12 (col. 3, lines 26-35).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Stark with the device of Performance Enclosures as modified. The motivation for doing so would be to provide as a mere alternative in order to be ready to provide power to electronic devices and means for connecting the battery to the touch screen device.

Nonetheless, the use of a battery and means for connecting the battery to the touch screen device is well known in the art. In addition, providing a battery and means for connecting the battery to the touch screen to a power mains are ubiquituous choices as it is well established that battery and their connections generally possess all of the same characteristics of hardwire to power to electronic devices.

Performance Enclosures in view of Oh and Stark is silent about the stand comprising a board for writing on an opposing side with respect to the touch screen device, wherein the board for writing is a blackboard or whiteboard. Performance Enclosures, however discloses the device includes display area 12 including a touch screen mounted in or on a planar work surface 16.

Khalaf Allah et al. in the same field of the invention, discloses the stand (see figs 5-9) and accompanying paragraphs among many others folding positions comprising a table frame (5, 105) (first position)  and  writing board (14, 114, 114’) (second position or an upright position (converted into a free standing writing whiteboard))  for writing on an opposing side with respect to the touch screen device, wherein the board for wiring is a blackboard or whiteboard. 
 Thus It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Khalaf Allah et al. on the opposing side of the touch screen device in order to allow the user to choose between a touch screen device and a traditional blackboard or whiteboard.

Regarding claim 2, Performance Enclosures as modified also discloses the height of the frame is also adjustable (page 6, lines 7-13).

Regarding claim 3, Performance Enclosures as modified discloses the frame also has a general shape of H comprising two first ends and two second ends; and the stand also comprises two bases attached to the first ends of the frame, each comprising at least two wheels (page 5, line 30, Fig. 1-6).

Regarding claim 4, Although not explicitly disclosed, having means for connecting the touch screen device to power mains would be an straightforward choice for the person skilled in the art, see rejection of claim 1 above.

Regarding claim 5, the reference of Performance Disclosures as modified also discloses the stand comprises a computer connectable to the touch screen device (page 6, lines

26-33)
	Regarding claim 7, wherein the board for writing is a blackboard or whiteboard (col. 5, lines 1-8, for example)

Regarding claim 9, the reference of Performance Enclosures as modified, discloses the wheels are also retractable within the base by mechanical means (OH [0042]-[0046],Fig. 4a-c).

Regarding claim 10, the reference of Performance Enclosures as modified discloses the stand also comprises a touch screen device (page 5, lines 24-28).

Regarding claim 11, Performance Enclosures as modified is silent wherein the batter is located between the two bases in a plan defined by the two bases. However, to provide the location of the battery between the two bases in a plan defined by the two bases is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercise inventive skill to better locate the battery. Therefore, it would have been obvious matter of design choice to modify the reference of Performance Enclosure as modified to obtain the invention as specified in claim 11. 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant asserted that Allah does not discloses or suggest a touch screen of independent claim 1 as amended, particularly there is no touch screen in figs 5-7 and no disclosure of a touch screen anywhere in Allah (Page 4, Remarks). 
The examiner respectfully disagrees. The rejection is based on the combination of references. Performance Enclosures discloses the device includes display area 12 including a touch screen mounted in or on a planar work surface 16. In the instant case, a writing board arranged on the opposite side of the table as disclosed in Allah which can be considered as the writing board arranged the opposite side planar work surface. Thus Allah clearly teaches a writing board for writing that is capable of arranging on the support or on an opposing side of the touch screen in view of the teaching of performance Enclosure. The combination of Performance Enclosure and Allah clearly teaches the subject matter as claimed for the same reasoning as stated in the office action dated 5/24/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
TL